Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160436(58)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                    SC: 160436                                          Justices

  v                                                                 COA: 346775
                                                                    Oakland CC: 2017-265335-FJ
  MUHAMMAD ALTANTAWI,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to adjourn the case
  from the January 2021 oral argument session of the Court is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 29, 2020

                                                                               Clerk